

RUBY TUESDAY, INC.
PERFORMANCE-BASED CASH INCENTIVE AWARD


This PERFORMANCE-BASED CASH INCENTIVE AWARD (the “Performance Cash Incentive
Award” or “Award”) is made and entered into as of the Grant Date  by and between
Ruby Tuesday, Inc. (the “Company”), a Georgia corporation, and ________ (the
“Employee”).


Upon and subject to the Terms and Conditions attached hereto and incorporated
herein by reference as part of this Award, the Company hereby awards as of the
Grant Date to the Employee the Performance Incentive described below pursuant to
the Ruby Tuesday, Inc. Stock Incentive Plan (the “Plan”) in consideration of the
Employee’s services to the Company.


A.           Grant Date:  ____.


B.           (1)           Performance Incentive:  $_______.


(2)           Base Incentive:  The percentage of the Performance Incentive,
expressed as a dollar amount, determined by reference to actual Fiscal ___
Adjusted EBITDA performance in accordance with the table set forth in Paragraph
C(1)(i) below.


(3)           Multiplier Incentive:  The percentage of the Base Incentive,
expressed as a dollar amount, determined by reference to ______________ in
accordance with the table set forth in Paragraph C(1)(ii) below.


(4)           Total Incentive:  The sum of the Base Incentive and Multiplier
Incentive, which sum, or portion thereof, may become payable to Employee in
accordance with Paragraph C.  Regardless of performance results, in no event
will the Total Incentive be an amount greater than the product of the
Performance Incentive multiplied by the maximum Performance Incentive
Percentage.


C.           Vesting:  The Award shall become vested only if and to the extent
the applicable components of the Performance Condition and Service Condition,
each as specified below, are satisfied.


(1)           Performance Condition.  The Performance Condition measures and
provides the potential for a cash award based upon two separate performance
criteria: Adjusted EBITDA and ____, as described further below.


(i)           Base Incentive.  The percentage of the Performance Incentive that
equals the Base Incentive shall be determined based upon the Company’s Adjusted
EBITDA performance measured for the Company’s fiscal ____, as determined in
accordance with the table below:


        Adjusted EBITDA
 
Performance Incentive Percentage
Less than $____
 
_%
$___
 
_%
$___
 
_%
$___
 
_%
$___ or more
 
_%



 
 

--------------------------------------------------------------------------------

Performance Cash Award
1
 
 
The amount of the Base Incentive shall be determined by multiplying the
“Performance Incentive Percentage,” based upon the corresponding “___ Adjusted
EBITDA” results, by the amount of the Performance Incentive specified in
Paragraph B(1).  For results above $___ that are between the benchmarks
indicated, the amount of the Performance Incentive becoming part of the Base
Incentive shall be determined by straight line interpolation.


For purposes of the table above in this Paragraph C(1), “Adjusted EBITDA” means
earnings before interest, taxes, depreciation and amortization, as adjusted to
disregard the impact of (a) charges from accounting rules adopted or which
become effective after the end of the Company’s fiscal year __; (b) charges
related to the high-level strategic direction of the Company as recorded in
accordance with U.S. generally accepted accounting principles, as follows: new
executive transition costs, including recruiting and relocation fees; executive
terminations or retirements; divestiture guarantees; termination, including
settlement and curtailment charges, of any of the Company’s three defined
benefit pension plans; lease reserve adjustments relating to restaurants closed
prior to the beginning of fiscal year __; any Change in Control; and costs
relating to Support Center bonus accruals, stock-based compensation and
performance-based cash incentives; and (c) events beyond the control of the
Company, as follows: terrorist attacks; natural disasters; industry-wide food
borne illness outbreak or pandemic; and hostile shareholder activism.


Any portion of the Performance Incentive that does not become part of the Base
Incentive shall be forfeited as of the date of the __ meeting of the Committee
in which the Committee determines the extent to which the performance actually
realized, as measured against the Performance Condition, results in less than
the entire (or none) of the Performance Incentive becoming part of the Base
Incentive based upon the table set forth above.  If no portion of the Base
Incentive is earned, the Award in its entirety shall be forfeited as of such
date.


(ii)           Multiplier Incentive.  The amount of the Multiplier Incentive
shall be determined based upon the achievement of __________ as determined in
accordance with the following schedule:
 

 
_________
 
Multiplier Incentive Percentage
____
 
_%
____
 
_%
____
 
_%


The amount of the Multiplier Incentive added to the Total Incentive shall be
determined by multiplying the “Multiplier Incentive Percentage,” based upon the
corresponding ____ by the amount of the Base Incentive specified in Paragraph
C(1)(i).  For results above __ that are between the benchmarks indicated, the
amount of the Multiplier Incentive becoming part of the Total Incentive shall be
determined by straight line interpolation.


Any portion of the Multiplier Incentive that does not become part of the Total
Incentive shall be forfeited as of the date of the __ meeting of the Committee
in which the Committee determines the extent to which the performance actually
realized, as measured against the ___, results in less than all (or none) of the
Multiplier Incentive becoming part of the Total Incentive based upon the table
set forth above.


 
 

--------------------------------------------------------------------------------

Performance Cash Award
2
 
 
(iii)           Total Incentive.  The amount of the Total Incentive shall be
determined by adding the Base Incentive, as determined in accordance with
Paragraph C(1)(i), to the Multiplier Incentive, as determined in accordance with
paragraph C(1)(ii).  Notwithstanding the amounts of the Base Incentive and the
Multiplier Incentive as may otherwise be determined under Paragraphs C(1)(i) and
(ii), in no event shall the Total Incentive be an amount greater than the
product of the Performance Incentive multiplied by the maximum Performance
Incentive Percentage.


(2)           Service Condition.  The Total Incentive, if any, determined in
accordance with Paragraph C(1) becomes payable only if and to the extent the
Service Condition is satisfied.  The Service Condition is satisfied only to the
extent the Employee provides Continuous Service to the Company and/or any
affiliate for the period beginning with the Grant Date through the dates
described in the following Vesting Schedule:


 
Continuous Service Date
 
Percentage of Total
Incentive Becoming Payable
Prior to ___
 
_%
___
 
_%
___
 
_%

 
The Employee shall be determined to have provided “Continuous Service” through
each Continuous Service Date specified in the Vesting Schedule as to the
portions of the Total Incentive indicated above if the Employee continues in the
employ of the Company and/or any affiliate without experiencing a Termination of
Service through the applicable Continuous Service Date.


(3)           Exceptions to Service Condition.  Notwithstanding the foregoing
provisions of Paragraph C(2), the Service Condition will be deemed satisfied as
to all or a portion of the Total Incentive, as determined in accordance with
Paragraph C(1) above, if the Employee provides Continuous Service to the Company
and/or any affiliate following the Grant Date through the date of any of the
earlier events listed below:


(i)           (a) In the event of the Employee’s Termination of Service due to
Disability or death; (b) in the event of an involuntary Termination of Service
by the Company or an affiliate, other than for Cause; or (c) upon attainment of
age __ or satisfaction of the Rule of 90 if eligible for such retirement under
the Ruby Tuesday, Inc. Executive Supplemental Pension Plan, all of the Total
Incentive shall be deemed to have satisfied the Service Condition.


(ii)           In the event of a Change in Control, all of the Total Incentive
shall be deemed to have satisfied the Service Condition immediately prior to the
effective date of such Change in Control.


If any of the events specified in this Paragraph C(3) occur prior to the date of
the __ meeting of the Committee in which the Committee determines the extent to
which the Performance Condition are satisfied, any portion of the Award that is
determined to have been earned shall become payable as of the date of such
Committee meeting.


Any portion of the Total Incentive which has not become payable in accordance
with this Paragraph C shall be forfeited.


 
 

--------------------------------------------------------------------------------

Performance Cash Award
3
 
 
IN WITNESS WHEREOF, the Company and Employee have signed this Award as of the
Grant Date set forth above.
 
 

   RUBY TUESDAY, INC.                                  By:                
 Employee      Title: President and Chief Executive Officer                  

 


 
 

--------------------------------------------------------------------------------

Performance Cash Award
4
 



TERMS AND CONDITIONS OF
RUBY TUESDAY, INC.
PERFORMANCE-BASED CASH INCENTIVE AWARD


1.           Payment of Award.  The Committee shall certify any Performance
Condition results before any Total Incentive amount is paid.  Any portion of the
Total Incentive that becomes payable shall be paid in cash or cash equivalents
within thirty (30) days of the applicable Continuous Service Date or, in the
case where the Employee has experienced an earlier vesting event under Paragraph
C(3) of the Award, within thirty (30) days of the later of: (a) such earlier
vesting event; or (b) the date of the __ meeting of the Committee in which the
Committee determines the extent to which the Performance Condition is satisfied.


2.           Taxes.  The Company shall withhold the amount of taxes, which in
the determination of the Company are required to be withheld under federal,
state and local laws and all other applicable payroll withholding with respect
to any amount payable under the Award.


3.           Change in Capitalization.  The existence of the Plan and the Award
shall not affect the right or power of the Company to make or authorize any
adjustment, reclassification, reorganization or other change in its capital or
business structure, any merger or consolidation of the Company, any issue of
debt or equity securities having preferences or priorities as to the Common
Stock or the rights thereof, the dissolution or liquidation of the Company, any
sale or transfer of all or part of its business or assets, or any other
corporate act or proceeding.


4.           Governing Laws.  This Award shall be construed, administered and
enforced according to the laws of the State of Georgia.


5.           Successors.  This Award shall be binding upon and inure to the
benefit of the heirs, legal representatives, successors, and permitted assigns
of the parties.


6.           Notice.  Except as otherwise specified herein, all notices and
other communications under this Award shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient.  Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.  Notices
sent to the Company shall be addressed to the attention of the Secretary of the
Company.


7.           Severability.  In the event that any one or more of the provisions
or portion thereof contained in this Award shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Award, and this Award shall be
construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.


8.           Entire Agreement.  Subject to the terms and conditions of the Plan,
this Award expresses the entire understanding and agreement of the parties with
respect to the subject matter.  This Award may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.


9.           Headings and Capitalized Terms.  Paragraph headings used herein are
for convenience of reference only and shall not be considered in construing this
Award.  Capitalized terms used, but not defined, in this Award shall be given
the meaning ascribed to them in the Plan.


 
 

--------------------------------------------------------------------------------

Performance Cash Award
5
 
 
10.           Specific Performance.  In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Award, the party or parties who are thereby aggrieved shall have the right to
specific performance and injunction in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.


11.           No Right to Continued Employment.  Neither the establishment of
the Plan nor this Award shall be construed as giving Employee the right to any
continued service relationship with the Company or any affiliate of the Company.


12.           Special Definitions.  For purposes of this Award, the following
terms shall have the meanings ascribed to it in this Section 12, as follows:


(a)           “Cause” has the same meaning as provided in the employment
agreement currently or most recently in effect between the Employee and the
Company or, if applicable, any affiliate of the Company, or if no such
definition or employment agreement ever existed, “Cause” means conduct amounting
to (i) fraud or dishonesty in the performance of the duties of Employee’s
service with the Company or its affiliates, (ii) Employee’s willful misconduct,
refusal to follow the reasonable directions of his/her supervisors, or knowing
violation of law, rules or regulations (including misdemeanors relating to
public intoxication, driving under the influence, use or possession of
controlled substances or relating to conduct of a similarly nature), (iii) acts
of moral turpitude or personal conduct in violation of Company’s Code of
Business Conduct and Ethics, (iv) absence from work without reasonable excuse,
(v) intoxication with alcohol or drugs while on Company’s or affiliates’
premises, (vi) a conviction or plea of guilty or nolo contendere to a crime
involving dishonesty, or (vii) a breach or violation of the terms of any
agreement to which Employee and the Company (or any affiliate) are party.


(b)           “Change in Control” means any one of the following events:


(i)           the acquisition by any individual, entity or “group” (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act
of 1934 (a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934) of voting securities of
the Company where such acquisition causes any such Person to own twenty-five
percent (25%) or more of the combined voting power of the then outstanding
voting securities then entitled to vote generally in the election of directors
(the “Outstanding Voting Securities”); provided, however, that the following
shall not constitute a Change in Control: (1) any acquisition directly from the
Company, unless such a Person subsequently acquires additional shares of
Outstanding Voting Securities other than from the Company; or (2) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any affiliate;


(ii)           within any twelve-month period (beginning on or after the Grant
Date), the persons who were directors of the Company immediately before the
beginning of such twelve-month period (the “Incumbent Directors”) shall cease to
constitute at least a majority of the Board of Directors of the Company;
provided that any director who was not a director as of the Grant Date shall be
deemed to be an Incumbent Director if that

 
 
 

--------------------------------------------------------------------------------

Performance Cash Award
6
 


director was elected to the Board of Directors by, or on the recommendation of
or with the approval of, at least two-thirds of the directors who then qualified
as Incumbent Directors; and provided further that no director whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of directors shall be deemed to be an Incumbent
Director;


(iii)           the consummation of a reorganization, merger or consolidation,
with respect to which persons who were the stockholders of the Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than fifty percent (50%) of the combined voting
power entitled to vote in the election of directors of the reorganized, merged
or consolidated company’s then outstanding voting securities;


(iv)           the sale, transfer or assignment of all or substantially all of
the assets of the Company and its affiliates to any third party; or


(v)           the liquidation or dissolution of the Company.
 
(c)           “Disability” has the same meaning as provided in the employment
agreement currently or most recently in effect between the Employee and the
Company or, if applicable, any affiliate of the Company, or if no such
definition or employment agreement ever existed, “Disability” shall have the
meaning provided in the Plan.
 
 

--------------------------------------------------------------------------------

Performance Cash Award
7